Citation Nr: 0027532	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  98-15 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from July 1965 to May 
1967. 

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a July 1998 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 1998, and a statement of the case was 
issued that same month.  A substantive appeal was received in 
October 1998.  The veteran testified at a personal hearing at 
the RO in January 2000.  


FINDING OF FACT

The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
current left ear hearing loss disability is related to his 
period of active military service. 


CONCLUSION OF LAW

Left ear hearing loss disability was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic disease of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board also notes that a veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed in sound condition except for defects noted 
when examined and accepted for service, or where clear and 
unmistakable evidence (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Alternatively, the Court has 
indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The truthfulness 
of evidence is presumed in determining whether a claim is 
well-grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

At this point, the Board observes that for the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Turning to the record, the Board first notes that on the 
authorized audiological evaluation in March 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
25
20
LEFT
5
5
25
45
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 72 in the left ear.

It is clear from the March 1998 examination that there is 
medical evidence of current left ear hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The question is whether the 
current left ear hearing loss is related to the veteran's 
military service.  It appears that the denial of the 
veteran's claim has been based on a finding that the veteran 
had decreased hearing acuity in the left ear at the time he 
entered military service and that there was no increase in 
severity during service.  

A review of service medical records reveals that audiometric 
examination at the time of his induction examination in July 
1965 reveals the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
-5
5
0
LEFT
0
        
0
       
10
30
15

The form for reporting medical history used at the July 1965 
examination did not have a specific question regarding 
hearing loss.  However, the veteran did report frequent right 
ear infections. 

There does not appear that any audiometric tests were 
conducted during service until separation examination in May 
1967, at which time audiometric testing revealed the 
following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

The form for reporting medical history used in July 1965 did 
have a specific question regarding hearing loss, and the 
Board also notes that at the time of separation examination 
checked the appropriate box denying hearing loss. 

At the January 2000 personal hearing, the veteran testified 
that he did not have hearing loss prior to service.  He also 
testified that he was exposed to loud noise during service in 
that he was near large weapons (Howitzers) when they were 
fired and that he also was exposed to noise in connection 
with his duties in the motor pool. 

The Board observes here that the examiner who conducted the 
March 1998 VA examination commented that the reported history 
of noise exposure may have contributed to the veteran's left 
ear hearing loss.  Additionally, a report of a VA examination 
in March 1999 which includes a comment by the examiner that 
the configuration or pattern of the veteran's hearing loss 
was consistent with a history of noise exposure. 

The obvious problem with the service medical records is how 
to resolve the discrepancy between the entrance and 
separation examination test results.  The medical record does 
not offer any guidance as to the significance of the 
discrepancy, and the Board believes that neither test result 
can relied upon for purposes of determining the veteran's 
level of hearing acuity during service.  As such, a finding 
of preexisting left ear hearing loss cannot be supported.  
The Board is therefore left with the situation where there is 
essentially no evidence during service which can be used to 
show that there was a decrease in hearing acuity during 
service. 

However, the Board notes here that the lack of any evidence 
that the veteran exhibited hearing loss during service is not 
fatal to his claim.  The laws and regulations do not require 
in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by 
the Court:

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993).

The first medical evidence of left ear hearing loss is not 
until the 1990's and it appears that the veteran did not 
notice any decrease in hearing acuity until the 1980's.  
However, the record also shows that the RO has granted 
service connection for tinnitus based on noise exposure 
during service.  It appears that the RO has essentially 
accepted the veteran's assertions as service medical records 
are likewise silent for any documentation of complaints of 
tinnitus during service.  

Given the RO's grant of service connection for tinnitus was 
based in part on a finding of noise exposure during service, 
and in recognition of the VA examiner's comment that test 
findings show results which are consistent with acoustic 
trauma, the Board believes that the present case call for 
application of the reasonable doubt provisions of 38 U.S.C.A. 
§ 5107(b).  Accordingly, entitlement to service connection 
for left ear hearing loss is warranted.   



ORDER

Entitlement to service connection for left ear hearing loss 
is warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 

